COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
RAY ALLEN ERVIN,                                          )
                                                                              )              
No.  08-02-00166-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
292nd District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of Dallas County, Texas
Appellee.                           )
                                                                              )             
(TC# F-0126831-WV)
                                                                              )
 
 
O P I N I O N
 
Ray Allen Ervin
appeals his conviction for aggravated sexual assault of a child under fourteen
years of age.  Appellant waived his right
to a jury trial and entered a negotiated plea of guilty.  The trial court found Appellant guilty and
assessed his punishment in accordance with the plea bargain at imprisonment for
a term of 21 years.  We affirm.




Appellant=s court-appointed counsel has filed a
brief in which she has concluded that the appeal is wholly frivolous and
without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87
S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d 1377, 87 S. Ct. 2094 
(1967), by presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  A pro se brief has been filed.
The record
reflects that Appellant was admonished of the consequences of his guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure.  Appellant made a judicial confession
admitting his guilt.  We have carefully
reviewed the record and counsel=s
brief, and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in the pro se brief would add
nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
 
 
November
7, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)